Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.    The system of claim 1, wherein the plurality of instructions, when executed, will further cause the one or more processors to: determine whether the count of identifiable personal records relative to a count of all personal records satisfies a personal profiles creation threshold; and
recommend a delay in creating personal profiles based on the identifiable personal records in response to a determination that the count of identifiable personal records relative to the count of all personal records fails to satisfy the personal profiles creation threshold.
14.    The computer program product of claim 8, wherein the program code further includes instructions to: 
determine whether the count of identifiable personal records relative to a count of all personal records satisfies a personal profiles creation threshold; and


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dozier (US 2008/030 1074) in view of Apple (US 2007/003 8516) and further in view of Pal (US 2017/035 7903).       
	Regarding claim 1, Dozier discloses:
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to:
	Dozier [0031] Coupled to database 120 is a computerized name-linking system 120. System 120 includes one or more conventional processors 121, display device 122, interface devices 123, network-communications devices 124, memory devices 125, document-processing software 126 and marking-and-linking software 127. Software 126 and 127 includes various software and data components which can take a variety of forms, such as coded instructions or data on an electrical, magnetic, and/or optical carrier medium, and which can be installed on system 120 separately or in combination through a network-download or through other software transfer methods.

determine a name probability based on a first name dataset frequency of a first name value stored by a first name field in a personal record and a last name dataset frequency of a last name value stored by a last name field in the personal record;
	Dozier [0043] After executing the search, the exemplary embodiment identifies a subset of the in-directory names as rare or unique in-directory names. This entails computing name-uniqueness probability for each in-directory name, with the name-uniqueness probability based on a language model for the names in the directory. The exemplary language model is defined in terms of first-name probability and last-name probability, with each first-name and last-name probability based respectively on the ratio of the total number of occurrences of the first name and last name to the total number of names in a list of names drawn from the general population.

determine at least one other probability based on another dataset frequency of another value stored by another field in the personal record and an additional dataset frequency of an additional value stored by an additional field in the personal record;
Dozier discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Apple discloses:
	Apple, [1128] In another example, there exists a very low probability that there are two or more customers with the same email address.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dozier to obtain above limitation base on the teachings of Apple for the purpose of considering the probability that two or more customers have the same email address.  

determine a combined probability based on the name probability and the at least one other probability;
	Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with the same email address. The system defines the Existing Unique ID Code 5110 to include at least the values in a minimum number of fields needed to identify uniquely a given customer. While Existing Unique ID Code 5110 can include more data than necessary to identify uniquely a given customer, it must include at least the minimum data needed to identify uniquely such customer.

increment a count of identifiable personal records for each personal record that has a corresponding combined probability that satisfies an identifiability threshold; and output a message based on the count of identifiable personal records.
Dozier discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pal discloses:
	Pal [0134] In another example aspect, the one or more processors are further configured to populate the seed user database by at least: computing multiple probabilities respectively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dozier to obtain above limitation based on the teachings of Pal for the purpose of deciding under what conditions to store a user account in the seed user database.  
	Regarding claim 2, the combination of Dozier, Apple and Pal disclose wherein the first name dataset frequency and the last name dataset frequency are one of independent frequencies, dependent frequencies, and based on a combination of independent frequencies and dependent frequencies.
Dozier [0043] After executing the search, the exemplary embodiment identifies a subset of the in-directory names as rare or unique in-directory names. This entails computing name-uniqueness probability for each in-directory name, with the name-uniqueness probability based on a language model for the names in the directory. The exemplary language model is defined in terms of first-name probability and last-name probability, with each first-name and last-name probability based respectively on the ratio of the total number of occurrences of the first name and last name to the total number of names in a list of names drawn from the general population.
	Regarding claim 3, the combination of Dozier, Apple and Pal discloses wherein the at least one other probability comprises an email address probability based on at least one of an email prefix dataset frequency of an email prefix value stored by an email prefix field in the 
	Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with the same email address. The system defines the Existing Unique ID Code 5110 to include at least the values in a minimum number of fields needed to identify uniquely a given customer. While Existing Unique ID Code 5110 can include more data than necessary to identify uniquely a given customer, it must include at least the minimum data needed to identify uniquely such customer.
Examiner Note: It is well-known to one of ordinary skill in the art that an email address comprises a user name.  
	Regarding claim 4, the combination of Dozier, Apple and Pal discloses wherein the at least one other probability comprises a physical address probability based on at least one of a street dataset frequency of a street value stored by a street field in the personal record, a city dataset frequency of a city value stored by a city field in the personal record, a postal code dataset frequency of a postal code value stored by a postal code field in the personal record, a 
	Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with the same email address. The system defines the Existing Unique ID Code 5110 to include at least the values in a minimum number of fields needed to identify uniquely a given customer. While Existing Unique ID Code 5110 can include more data than necessary to identify uniquely a given customer, it must include at least the minimum data needed to identify uniquely such customer.
	Regarding claim 5, the combination of Dozier, Apple and Pal discloses wherein the at least one other probability comprises a phone number probability based on at least one of an international code dataset frequency of an international code value stored by an international code field in the personal record, a region code dataset frequency of a region code value stored by a region code field in the personal record, a middle digits dataset frequency of a middle digits value stored by a middle digits field in the personal record, and a trailing digits dataset frequency of a trailing digits value stored by a trailing digits field in the personal record value.
Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can 
	Regarding claim 6, the combination of Dozier, Apple and Pal disclose the elements of the claimed invention as noted but does not disclose wherein the country dataset frequency and the international phone number dataset frequency are dependent frequencies.  Official Notice is taken that country dataset frequency and the international phone number dataset frequency are dependent frequencies because one of ordinary skill in the art knows that the international code must first be dialed and then the country code.  Clearly, the country code is dependent on the international code and vice versa.  
Regarding claim 8, the combination of Dozier, Apple and Pal discloses 
determine a name probability based on a first name dataset frequency of a first name value stored by a first name field in a personal record and a last name dataset frequency of a last name value stored by a last name field in the personal record;
Dozier [0043] After executing the search, the exemplary embodiment identifies a subset of the in-directory names as rare or unique in-directory names. This entails computing name-first-name probability and last-name probability, with each first-name and last-name probability based respectively on the ratio of the total number of occurrences of the first name and last name to the total number of names in a list of names drawn from the general population.

determine at least one other probability based on another dataset frequency of another value stored by another field in the personal record and an additional dataset frequency of an additional value stored by an additional field in the personal record;
Apple, [1128] In another example, there exists a very low probability that there are two or more customers with the same email address.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dozier to obtain above limitation base on the teachings of Apple for the purpose of considering the probability that two or more customers have the same email address.  

determine a combined probability based on the name probability and the at least one other probability;
Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with 

increment a count of identifiable personal records for each personal record that has a corresponding combined probability that satisfies an identifiability threshold; and output a message based on the count of identifiable personal.
Pal [0134] In another example aspect, the one or more processors are further configured to populate the seed user database by at least: computing multiple probabilities respectively associated with multiple locations, the multiple locations associated with a given user account, and the multiple probabilities including a highest probability associated with a certain one of the multiple locations; responsive to determining that the highest probability is above a threshold probability, storing the given user account and the certain one of the multiple locations in the seed user database.
	Regarding claim 9, the combination of Dozier, Apple and Dap discloses wherein the first name dataset frequency and the last name dataset frequency are one of independent frequencies, dependent frequencies, and based on a combination of independent frequencies and dependent frequencies.
first-name probability and last-name probability, with each first-name and last-name probability based respectively on the ratio of the total number of occurrences of the first name and last name to the total number of names in a list of names drawn from the general population.
Regarding claim 10, the combination of Dozier, Apple and Dap discloses wherein the at least one other probability comprises an email address probability based on at least one of an email prefix dataset frequency of an email prefix value stored by an email prefix field in the personal record and an email domain dataset frequency of an email domain value stored by an email domain field in the personal record, the email prefix dataset frequency and the last name dataset frequency being dependent frequencies.
Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with the same email address. The system defines the Existing Unique ID Code 5110 to include at least the values in a minimum number of fields needed to identify uniquely a given customer. While 
Examiner Note: It is well-known to one of ordinary skill in the art that an email address comprises a user name.  
Regarding claim 11, the combination of Dozier, Apple and Dap discloses wherein the at least one other probability comprises a physical address probability based on at least one of a street dataset frequency of a street value stored by a street field in the personal record, a city dataset frequency of a city value stored by a city field in the personal record, a postal code dataset frequency of a postal code value stored by a postal code field in the personal record, a state dataset frequency of a state value stored by a state field in the personal record, and a country dataset frequency of a country value stored by a country field in the personal record.
	Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with the same email address. The system defines the Existing Unique ID Code 5110 to include at least the values in a minimum number of fields needed to identify uniquely a given customer. While Existing Unique ID Code 5110 can include more data than necessary to identify uniquely a given customer, it must include at least the minimum data needed to identify uniquely such customer.

Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with the same email address. The system defines the Existing Unique ID Code 5110 to include at least the values in a minimum number of fields needed to identify uniquely a given customer. While Existing Unique ID Code 5110 can include more data than necessary to identify uniquely a given customer, it must include at least the minimum data needed to identify uniquely such customer.
Regarding claim 13, the combination of Dozier, Apple and Dap discloses wherein the country dataset frequency and the international phone number dataset frequency are dependent frequencies.  Official Notice is taken that country dataset frequency and the international phone number dataset frequency are dependent frequencies because one of 
Regarding claim 15, the combination of Dozier, Apple and Dap discloses:
determining a name probability based on a first name dataset frequency of a first name value stored by a first name field in a personal record and a last name dataset frequency of a last name value stored by a last name field in the personal record;
Dozier [0043] After executing the search, the exemplary embodiment identifies a subset of the in-directory names as rare or unique in-directory names. This entails computing name-uniqueness probability for each in-directory name, with the name-uniqueness probability based on a language model for the names in the directory. The exemplary language model is defined in terms of first-name probability and last-name probability, with each first-name and last-name probability based respectively on the ratio of the total number of occurrences of the first name and last name to the total number of names in a list of names drawn from the general population

determining at least one other probability based on another dataset frequency of another value stored by another field in the personal record and an additional dataset frequency of an additional value stored by an additional field in the personal record;
Apple, [1128] In another example, there exists a very low probability that there are two or more customers with the same email address.

determining a combined probability based on the name probability and the at least one other probability;


incrementing a count of identifiable personal records for each personal record that has a corresponding combined probability that satisfies an identifiability threshold; and output a message based on the count of identifiable personal records.
Pal [0134] In another example aspect, the one or more processors are further configured to populate the seed user database by at least: computing multiple probabilities respectively associated with multiple locations, the multiple locations associated with a given user account, and the multiple probabilities including a highest probability associated with a certain one of the multiple locations; responsive to determining that the highest probability is above a threshold probability, storing the given user account and the certain one of the multiple locations in the seed user database.

Dozier [0043] After executing the search, the exemplary embodiment identifies a subset of the in-directory names as rare or unique in-directory names. This entails computing name-uniqueness probability for each in-directory name, with the name-uniqueness probability based on a language model for the names in the directory. The exemplary language model is defined in terms of first-name probability and last-name probability, with each first-name and last-name probability based respectively on the ratio of the total number of occurrences of the first name and last name to the total number of names in a list of names drawn from the general population.
Regarding claim 17, the combination of Dozier, Apple and Dap discloses wherein the at least one other probability comprises an email address probability based on at least one of an email prefix dataset frequency of an email prefix value stored by an email prefix field in the personal record and an email domain dataset frequency of an email domain value stored by an email domain field in the personal record, the email prefix dataset frequency and the last name dataset frequency being dependent frequencies.
Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero 
Examiner Note: It is well-known to one of ordinary skill in the art that an email address comprises a user name.  
Regarding claim 18, the combination of Dozier, Apple and Dap discloses wherein the at least one other probability comprises a physical address probability based on at least one of a street dataset frequency of a street value stored by a street field in the personal record, a city dataset frequency of a city value stored by a city field in the personal record, a postal code dataset frequency of a postal code value stored by a postal code field in the personal record, a state dataset frequency of a state value stored by a state field in the personal record, and a country dataset frequency of a country value stored by a country field in the personal record.
Apple [1128] Such a database can include one or more fields for each record that contain data about a given customer. There exist a minimum number of fields, whose values can collectively and uniquely identify a given customer. For example, there exists a low probability that there are two or more customers with the same last name, first name, street address, and zip code. In another example, there exist a low probability that there are two or more customers with the same first name and wired phone number. In another example, there exists an almost zero probability that there are two or more customers with the same wireless phone number. In another example, there exists a very low probability that there are two or more customers with 
Regarding claim 19, the combination of Dozier, Apple and Pal discloses the elements of the claimed invention as noted above but does not disclose wherein the at least one other probability comprises a phone number probability based on at least one of an international code dataset frequency of an international code value stored by an international code field in the personal record, a region code dataset frequency of a region code value stored by a region code field in the personal record, a middle digits dataset frequency of a middle digits value stored by a middle digits field in the personal record, and a trailing digits dataset frequency of a trailing digits value stored by a trailing digits field in the personal record value.  Official Notice is taken that one of ordinary skill in the art is able to enter an international dialing number in a database.  Furthermore, the combination of Dozier, Apple and Pal disclose the elements of the claimed invention as noted but does not disclose wherein the country dataset frequency and the international phone number dataset frequency are dependent frequencies.  Official Notice is taken that country dataset frequency and the international phone number dataset frequency are dependent frequencies because one of ordinary skill in the art knows that the international code must first be dialed and then the country code.  Clearly, the country code is dependent on the international code and vice versa.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dozier, Apple and Pal and further in view of Sayavong (US 2017/001 8170).  

determine whether the count of identifiable personal records relative to a count of all personal records satisfies a personal profiles creation threshold; and recommending not to create personal profiles based on the identifiable personal records in response to a determination that the count of identifiable personal records relative to the count of all personal records fails to satisfy the personal profiles creation threshold.  However, Sayavong discloses:
Sayavong [0009] The computing system is further configured to determine which profile record or records have above a threshold number of closely matching parameter values, and when plural profile records have above the threshold number of closely matching parameter values, determine which profile record has a highest number of matching parameter values. The profile record is a first profile record and the computing device is further configured to receive a request to generate a profile, receive user inputs of user personal information, produce a second profile record from the data received from the user, and store the second profile record.
It would have been obvious to one of ordinary skill in the art to modify the combination of Dozier, Apple and Pal to obtain above limitation based on the teachings of Sayavong for the purpose of producing a second profile record from the data received from the user, and store the second profile record.
Examiner Note:  One of ordinary skill in the art realizes that the profile should not be created if the threshold of personal records is not obtained.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
3/25/2021